Case 3:11-md-02286-MMA-MDD Document 610-1 Filed 10/05/18 PageID.3940 Page 1 of 2



 1   LAW OFFICES OF DOUGLAS J. CAMPION, APC
     Douglas J. Campion, Esq. (75381)
 2   doug@djcampion.com
 3   17150 Via Del Campo, Suite 100
     San Diego, CA 92127
 4   Telephone: (619) 299-2001
 5   Facsimile: (619) 858-0034

 6   James O. Latturner
 7   EDELMAN COMBS LATTURNER & GOODWIN, LLC
     120 S. Lasalle Street, Suite 1800
 8   Chicago, Illinois 60603
 9   Telephone: (312) 739-4200
     Email: jlatturner@edcombs.com
10
11   Class Counsel for Plaintiffs
     and Settlement Class
12
13                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA
14
15
16      IN RE: MIDLAND CREDIT                               Case No.: 3:11-md-02286-MMA-
        MANAGEMENT,                                         MDD
17                                                          Member cases: 10-cv-02261
        INC., TELEPHONE
18      CONSUMER PROTECTION                                                10-cv-02600
        ACT LITIGATION                                                     10-cv-02368
19                                                                         10-cv-02370
20                                                          CLASS ACTION
21                                                          DECLARATION OF DEBORAH
22                                                          McCOMB IN SUPPORT OF
                                                            JOINT MOTION FOR CY PRES
23                                                          DISTRIBUTION FROM THE
24                                                          RESIDUAL SETTLEMENT
                                                            FUND
25                                                          Hon. Michael M. Anello
26                                                          Courtroom: 3
27
28
      ______________________________________________________________________________________________________

       McComb Decl ISO Jt. Mtn for Cy Pres Distribution - 1 -         Case No. 3:11-md-02286-MMA-MDD
Case 3:11-md-02286-MMA-MDD Document 610-1 Filed 10/05/18 PageID.3941 Page 2 of 2
